Citation Nr: 1535718	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  08-38 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to May 1975 and December 1976 to June 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a hearing before a hearing officer at the Montgomery, Alabama RO in January 2013; a transcript of that hearing is associated with the claims file.  Jurisdiction over the claims file is currently held by the RO in Montgomery, Alabama.  

The appeal was previously before the Board in March 2010 and April 2014 when it was remanded for additional development.  It has now returned to the Board for further appellate action.

In June 2012, the Veteran filed a claim for entitlement to service connection for ischemic heart disease.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Hypertension was not present during service, did not manifest within one year from the Veteran's discharge from service, and is not related to any incident of service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a March 2007 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the March 2007 letter.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained available records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.

The Veteran has reported on several occasions, including during the January 2013 hearing, that he was diagnosed with hypertension in 1977 soon after his discharge from active duty service.  In March 2013, VA attempted to obtain records from Dr. Grossman, identified by the Veteran as the physician treating his hypertension in 1977.  In response to the VA request, Dr. Grossman indicated that records pertaining to this treatment may be available at the Lanier Health Services Hospital in Valley, Alabama.  VA contacted the Veteran in a May 2014 letter and asked him to clarify the treatment he received for hypertension in 1977 and to authorize VA to obtain copies of any available records of this treatment on his behalf.  No response to this request was received.  The Veteran also stated in July 2013 that his medical records from Dr. Grossman were destroyed and are not available for procurement.  Thus, VA has fulfilled its duty to assist the Veteran by attempting to obtain these records.  

As noted previously, VA's "duty to assist" also includes not only a responsibility to help a veteran obtain relevant records but also an obligation to provide a medical examination.  38 C.F.R. § 3.159(c).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  An examination is required when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The Veteran has not been provided a VA examination or medical opinion to determine the nature and etiology of his hypertension; however, the Board finds that such an examination or medical opinion is not required.  The record does not contain any competent evidence that the Veteran's hypertension may be associated with active service.  As discussed below in the analysis section, service treatment records are completely negative for findings of elevated blood pressure and the Veteran has not reported experiencing any symptoms of the disability during active duty.  Furthermore, there is no competent evidence of a link between hypertension and military service.  The Veteran has not provided any medical evidence in support of the claim and he is not competent to provide an opinion connecting his current hypertension to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, a VA examination or medical opinion is not required by the duty to assist.  

In addition, the Board finds that VA has complied with the Board's April 2014 remand orders.  The Court of Appeals for Veterans Claims (Court) has held that VA's duty to assist the Veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of Veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992). 

In response to the remand, VA contacted the Veteran with the May 2014 letter mentioned above.  This letter asked the Veteran to clarify the private medical treatment he reports receiving for hypertension within one year of his discharge; it also asked him to submit copies of records from Lanier Health Service Hospital from approximately 1977, or in the alternative, to complete a medical release form authorizing VA to obtain the records on his behalf.  As outlined above, VA received no response to the May 2014 letter.  After allowing an appropriate amount of time for the Veteran to respond, this case was readjudicated in a September 2014 supplemental statement of the case (SSOC).  It is clear from the above that VA has done its utmost to develop the evidence with respect to the Veteran's claim; any failure to obtain records of treatment identified by the Veteran rests with the Veteran himself.  Therefore, VA has complied with the remand orders of the Board.  

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

Legal Criteria and Analysis 

The Veteran contends that service connection is warranted for hypertension as it was incurred within one year of active duty service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To demonstrate chronic disease in service, 38 C.F.R § 3.303(b) requires "manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time . . . ."  Id.  "When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity."  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including hypertension, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

In making a determination of service connection, the Board considers both lay and medical evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  As a lay person, however, the Veteran is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  Once evidence is determined competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

Turning to the facts of the case, the Board finds that the record does establish the first element of service connection: a current disability.  Numerous VA and private treatment records dating from 1996 to 2009 document the Veteran's hypertension.  Therefore, the record demonstrates a current disability.

As to the second element of service connection (an in-service injury or disease), the Board finds this element has not been established.  Service treatment records are negative for complaints or treatment related to hypertension or high blood pressure.  Additionally, the Veteran underwent a separation examination in April 1977 wherein his heart and vascular system were both normal and his blood pressure was measured as 120/80.  At the time, he also denied experiencing any problems with high blood pressure on an accompanying medical history form.  Less than two months later, the Veteran reported in a June 1977 statement of medical condition that his medical condition had not changed since that April 1977 separation examination.  More recently, the Veteran acknowledged in his 2013 hearing that there were no in-service treatment records demonstrating hypertension in service.  He also has not reported any incidents or injuries that occurred during service in connection with his current claim for compensation.  Thus, the record does not demonstrate an in-service injury.

The record also does not establish the third element of service connection: a link between the Veteran's hypertension and any incident of active duty service.  As discussed above, service records are negative for findings indicative of hypertension and the Veteran's blood pressure was normal at the April 1977 separation examination.  He also specifically denied a history of high blood pressure on the accompanying report of medical history.  The Veteran has not submitted any medical evidence in support of his claim: the earliest reference to hypertension - a September 2001 report of past medical history - dates the Veteran's history of hypertension back to 1996.  
      
Service connection is possible for the Veteran's hypertension on a presumptive basis if manifested to a compensable degree within one year of separation from service.  The record is entirely negative for medical findings of hypertension until 1996, almost 20 years after service, when it was identified by the Veteran's private doctor.  The Veteran has alleged that two different private physicians diagnosed him with hypertension within one year of his date of separation from service.  First, in a December 2008 statement, the Veteran referenced a diagnosis of hypertension by Dr. Galishoff within one year of separation.  The record contains medical records from Dr. Galishoff; however, the earliest reference to hypertension in those records is found in the September 2001 report of past medical history, which states the Veteran has a history of hypertension since 1996.  

At his January 2013 hearing, the Veteran also alleged he had been diagnosed with hypertension within one year of service by a different private physician, Dr. Grossman.  As outlined above, VA has attempted to acquire medical records from Dr. Grossman and from Lanier Health Services Hospital in Valley, Alabama, but has been unable to procure any records from these health care providers.  The Veteran did not respond to VA's most recent request for clarification concerning his reports of treatment for hypertension in 1977 and the record therefore does not contain any medical evidence establishing a diagnosis of hypertension within one year of service.  

The record contains lay evidence in support of the claim in the form of the Veteran's testimony regarding his hypertension.  During the January 2013 hearing the Veteran stated that hypertension was initially diagnosed within a year of his separation from service, but the record contains no medical evidence (or specific statements from the Veteran) to allow the Board to determine that hypertension manifested as a chronic disease to a compensable level in the year after his separation from active service.  Although the Veteran is competent to provide evidence of observable symptoms, he is not competent to opine as to medical etiology or render medical opinions.  Thus, his statements connecting hypertension to active duty service or self-diagnosing hypertension within a year from discharge are not probative and do not support the claim.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   Therefore, the Board finds the record does not demonstrate a chronic disease in service or within the presumptive period.  

Because the evidence does not establish an in-service injury or a nexus between the Veteran's current hypertension and any incident of active duty, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hypertension is denied.  




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


